United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 23, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-20537
                         Summary Calendar



                        BASO E. HARPER, Jr.

                          Plaintiff-Appellant,

                              versus

  DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION; WILLIAM T. FISHER; KRISTIN W.
 KNUTSON; GEORGE C. WEBSTER, Captain; WAYNE A. BOWMAN, Counsel
                            Substitute
                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CV-2279
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Baso E. Harper, Jr., Texas prisoner # 1079380, has appealed

the district court’s order dismissing his civil rights complaint as

frivolous and for failure to state a claim.   Harper alleged in his

complaint that he suffered injuries when a prison guard pushed him

in the chest following an altercation and that prison officials

delayed obtaining him medical treatment for one hour and a half,

thereby demonstrating deliberate indifference to his medical needs.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20537
                                -2-

     Harper’s appeal is without arguable merit and is frivolous.

See Howard v. Kino, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous it is DISMISSED.   See 5TH Cir. 42.2.

     Harper has previously accumulated one strike for 28 U.S.C.

§ 1915(g) purposes.   See Harper v. Bell County Texas, No. W-02-CA-

161 (S.D. Tex. 6/17/2003).     The district court’s dismissal of

Harper’s complaint and this court’s dismissal of this appeal both

count as additional strikes.    See Adepegba v. Hammons, 103 F.3d
283, 387-88 (5th Cir. 1996).   Harper may no longer proceed IFP in

any civil action or appeal while he is incarcerated or detained in

any facility unless he is under imminent danger of serious physical

injury. § 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) SANCTIONS IMPOSED.